      Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 1 of 40



WILLIAMS LAW FIRM, P.C.
Nicholas J. Pagnotta, Esq.
Alexander T. Tsomaya, Esq.
235 E. Pine, P.O. Box 9440
Missoula, Montana 59807-9440
(406) 721-4350 Fax: (406) 721-6037
nick@wmslaw.com
alex@wmslaw.com
Attorneys for Defendant
United Fire and Casualty Co.

            IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MONTANA
                     MISSOULA DIVISION

SWANK ENTERPRISES, INC.,                      CV-19-179-M-DWM

     Plaintiff,

     -vs-                                  UNITED FIRE AND
                                         CASUALTY COMPANY’S
UNITED FIRE AND CASUALTY                 BRIEF IN SUPPORT OF
COMPANY (d/b/a UNITED FIRE              MOTION FOR JUDGMENT
GROUP) and JOHN DOES 1-10,                ON THE PLEADINGS

     Defendants.
    Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 2 of 40



                      TABLE OF CONTENTS

I.INTRODUCTION……………………………………………………..6

II.FACTUAL BACKGROUND…………………………………...…...7

   A.    The Parties, Underlying Construction Project, and
   Certificate of Insurance…………………………………………7

   B.   The Underlying Cases……………………………………9

   C.   United Fire’s Policy
   Language……………………………………………..………….10

        1. Additional insured
     endorsements………………………………………………....11

        2. The words “you” and “your” refer to the named
        insured, T&L……………………………………………..14

        3. Other provisions……………………………………...15

III.STANDARD OF REVIEW………………………………………..15

IV.ARGUMENT………………………………………………………..16

   A. Swank Is Not An Additional Insured…………………....16

        1. Swank’s burden and the duty to defend……...…..16

        2. Swank does not qualify for additional insured
        status because the underlying cases do not impute
        T&L’s liability to Swank……………………………….17

        3. Swank’s supportive case, and others like it, did not
        address theimputed liability scenario here.........…..27

        4. Swank’s legal conclusions regarding the
        Subcontract and Certificate do not manufacture
        additional insured status………………………………29

                                                                   Page | 2
           Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 3 of 40




                  5. Swank’s answers and defenses are also
                  irrelevant…………………………………………………31

         B. The Policy’s Total Pollution Exclusion Precludes
         Coverage………………………………………………………....32

                  1. “Chemicals contained in the modified polyamine
                  epoxies” are “pollutants”……………………………….35

                  2. The remainder of the exclusion precludes
                  coverage…………………………………………………..36

V.CONCLUSION………………………………………………………39


                                      TABLE OF AUTHORITIES

CASES

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) .......................................... 15, 16, 29

Asurion Servs., LLC v. Mont. Ins. Guar. Ass’n, 396 P.3d 140 (Mont. 2017) ... 20

Associated Dermatology & Skin Cancer Clinic of Helena v. Mt. W. Farm
  Bureau Mut. Ins. Co., 389 P.3d 1027 (Mont. 2017) ...................................... 38

Auto. Club Ins. Co. v. Toyota Motor Sales, 531 P.2d 1337 (Mont. 1975) ........ 20

Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) .......................................passim

Cafasso v. Gen. Dynamics C4 Sys., 637 F.3d 1047 (9th Cir. 2011) ................. 15

Constitution Assocs. v. N.H. Ins. Co., 930 P.2d 556, 563 (Colo. 1996)………….39

Coto Settlement v. Eisenberg, 593 F.3d 1031 (9th Cir. 2010) ............................ 7

F.H. Stoltze Land & Lumber Co. v. Am. States Ins. Co., 352 P.3d 612 (Mont.
  2015). .......................................................................................................passim

Farmers Ins. Exch. v. Green, Cause No.: 17-1456 (Mont. Dist. Ct. Jan. 29,
  2019) ............................................................................................................... 30

Fire Ins. Exch. v. Weitzel, 371 P.3d 457 (Mont. 2016) ...............................passim
                                                                                                             Page | 3
           Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 4 of 40



Firemen’s Ins. Co. v. Kline & Son Cement Repair, Inc., 474 F. Supp. 2d 779
  (E.D. Va. 2007). .......................................................................................passim

Graham Constr., Inc. v. Markel Am. Ins., Co., 180 F. Supp. 3d 626 (D. Neb.
  2016) ............................................................................................................... 19

Lloyd A. Twite Family P’ship v. Unitrin Multi Line Ins., 192 P.3d 1156 (Mont.
  2008) ............................................................................................................... 17

Madison v. Constr. Co. v. Harleysville Mut. Ins. Co., 735 A.2d 100 (Pa. 1999).
 ......................................................................................................................... 39

Mid-Century Ins. Co. v. Windfall, Inc., No. CV 15-146-M-DLC, 2016 U.S. Dist.
 LEXIS 67482, at *9 (D. Mont. May 23, 2016)............................................... 31

Mont. Petroleum Tank Release Comp. Bd. v. Crumleys, Inc., 174 P.3d 948
 (Mont. 2008) ............................................................................................. 32, 37

Plum Creek Mktg. v. Am. Econ. Ins. Co., 214 P.3d 1238 (Mont. 2009) ....passim

R.H. Grover, Inc. v. Flynn Ins. Co., 777 P.2d 338 (Mont. 1989) ...................... 30

Seal v. Hart, 50 P.3d 522 (Mont. 2002) ............................................................. 30

Skinner v. Allstate Ins. Co., 127 P.3d 359, 364 (Mont. 2005)………………….…39

SLA Prop. Mgmt. v. Angelina Cas. Co., 856 F.2d 69 (8th Cir. 1988) .............. 31

Sherris v. N. Pac. Ry., 175 P. 269 (Mont. 1918) ............................................... 20

Sokoloski v. Am. W. Ins. Co., 980 P.2d 1043 (Mont. 1999). ................. 32, 36, 37

St. Paul Fire & Marine Ins. Co. v. Tyler, 974 P.2d 611 (Kan. App. 1999) ...... 21

Stat-Tech Liquidating Tr. v. Fenster, 981 F. Supp. 1325 (D. Colo. 1997) ...... 21

State Farm Fire & Cas. Co. v. Schwan, 308 P.3d 48 (Mont. 2013) ................. 31

T.H.E. Ins. Co. v. City of Alton, 227 F.3d 802 (7th Cir. 2000) ......................... 31

Telesaurus VPC, LLC v. Power, 623 F.3d 998 (9th Cir. 2010) ........................ 29

Travelers Cas. & Sur. Co. v. Ribi Immunochem Research, 108 P.3d 469 (Mont.
  2005) ......................................................................................................... 17, 32


                                                                                                                Page | 4
          Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 5 of 40



United Fire & Cas. Co. v. Gethmann Constr. Co., 872 N.W.2d 409 (Iowa Ct.
 App. 2015) ................................................................................................. 23, 24

WBI Energy Transmission, Inc. v. Colony Ins. Co., 56 F. Supp. 3d 1194 (D.
 Mont. 2014)......................................................................................... 16, 17, 28

STATUTES

Mont. Code Ann. § 39-71-411 .....................................................................passim

Mont. Code Ann. § 61-5-108 .............................................................................. 20

OTHER AUTHORITIES

13A Appleman, Insurance Law and Practice § 7530 (1976 and Supp. 1997)..30

Merriam-Webster’s Online Dictionary, https://www.merriam-
 webster.com/dictionary/imputed (accessed Dec. 5, 2019) ...................... 19, 20

The New Oxford American Dictionary 482 (2d ed. Oxford Univ. Press 2005)…35

Webster’s New Universal Unabridged Dictionary 561 (2003)……………..……35

RULES

Fed. R. Civ. P. 12(b)(6)…………………………………………..……………7, 15, 16

Fed. R. Civ. P. 12(c) ................................................................................. 7, 15, 16




                                                                                                        Page | 5
         Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 6 of 40



    I.     INTRODUCTION

     Plaintiff Swank Enterprises, Inc. seeks additional insured status

under a policy United Fire & Casualty Company issued T&L Painting,

Inc. Swank subcontracted with T&L for a construction project in Butte.

While the project was ongoing, two T&L employees allege they were

“exposed to chemicals contained in modified polyamine epoxies[.]” They

sued Swank and the epoxy manufacturer for negligence. Swank, in turn,

brought this action. The Court should dismiss it on the pleadings, when

comparing the underlying complaints to the policy language, for two

reasons.

     First, Swank does not and cannot qualify as an additional insured.

The relevant policy language provides additional insured status “only

with respect to [T&L’s] liability” for damages “which may be imputed” to

Swank. But the underlying complaints make no allegations imputing

T&L’s liability to Swank—T&L is not even a named defendant. That’s for

good reason. The Workers’ Compensation Act (WCA) mandates T&L “is

not subject to any liability whatever” for its employees’ negligence claims.

Mont. Code Ann. § 39-71-411. So it would be impossible to impute T&L’s

liability onto Swank. That is dispositive of this case.


                                                                     Page | 6
          Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 7 of 40



      Second, the Total Pollution Exclusion precludes coverage. The

policy language defines “pollutants” as “irritant[s] or contaminant[s],

including . . . chemicals.” The “chemicals contained in modified polyamine

epoxies” are “pollutants.” And the plaintiffs allege their bodies were

exposed to these “pollutants,” implicating the exclusion.

    II.    FACTUAL BACKGROUND

           A.   The   Parties,    Underlying     Construction
                Project, and Certificate of Insurance
      “Swank was the general contractor for a construction project” at a

water treatment plant in Butte. Doc. 1, Compl., at ¶ 6. Swank

subcontracted with T&L to perform certain work. Id. at ¶ 8. They

executed the “Standard Form of Agreement Between Contractor and

Subcontractor” on July 29, 2014. Ex. A, Subcontract, at 1, 3.1 Swank

alleges T&L “was responsible for applying various coatings at the

[p]roject.” Id. at ¶ 7. Section 9.2.11.1.1 required T&L name Swank as an

“additional insured” for certain circumstances. Subcontract, at 22; see

Compl., at ¶ 9.




1 The complaint incorporates documents by reference properly considered. Coto
Settlement v. Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010) (“On a motion to dismiss,
we may consider materials incorporated into the complaint[.]”) As shown infra, the
Rule 12(c) and 12(b)’s standards are the “same.”
                                                                             Page | 7
      Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 8 of 40



     United Fire insured T&L, Compl., at ¶ 8, under Policy #60414311,

Commercial General Liability Policy (the Policy), and subject to the

Policy’s terms, conditions, and endorsements, see Doc. 5-1 (Policy). The

Policy was in place from May 15, 2015, to May 15, 2016. Id. at

Declarations (2/127).

     “Swank obtained a certificate of insurance[.]” Compl., at ¶ 9; see Ex.

B, Certificate of Liability Insurance (Certificate). Cogswell Insurance

Agency LLC produced the Certificate. Id. The Certificate identifies

Swank as the “Certificate Holder.” Id.

     The one-page Certificate told Swank it was “ISSUED AS

MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS

UPON THE CERTIFICATE HOLDER.” Id. It further informed

Swank:

     ****     THIS       CERTIFICATE         DOES        NOT
     AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND
     OR ALTER THE COVERAGE AFFORDED BY THE
     POLICIES      BELOW.      THIS     CERTIFICATE       OF
     INSURANCE DOES NOT CONSTITUTE A CONTRACT
     BETWEEN THE ISSUING INSURER(S), AUTHORIZED
     REPRESENTATIVE OR PRODUCER, AND THE
     CERTIFICATE HOLDER.
     ________________________________________________________

     IMPORTANT: If the certificate holder is an
     ADDITIONAL INSURED, the policy(ies) must be

                                                                   Page | 8
          Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 9 of 40



         endorsed. *** A statement on this certificate does not
         confer rights to the certificate holder in lieu of such
         endorsement(s).

Id.

         Swank is not listed on the Policy’s “Schedule of Additional

Insureds.” Policy, at (4/127).

            B.    The Underlying Cases
         The underlying actions are “Ball v. Swank Enterprises et al., DDV–

18–0313 (Mont. 8th Jud. Dist.) and Lewis v. Swank Enterprises et al.,

DDV–18–0405 (Mont. 8th Jud. Dist.).” Compl., at ¶ 11; see Doc. 1-1

(Underlying Cases). Plaintiffs Ronald Ball and Jeremy Lewis, two T&L

employees, claim injuries from working on the project. Doc. 1-1,

Underlying Cases, at ¶ 82. They allege being “exposed to chemicals

contained in modified polyamine epoxies (‘the exposure’)” caused them

“severe[] injur[ies].” Id. at ¶¶ 5-6. They contend “[t]he exposure occurred

as [they] . . . applied the [e]poxies to large tanks incorporated into the

[p]roject.” Id. at ¶ 14. The epoxies, they assert, “present[ed] health risks,

including skin corrosion and sensitization.” Id. at ¶ 15.




2   We cite the complaints collectively where the allegations are identical.
                                                                               Page | 9
      Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 10 of 40



     Ball and Lewis posit Swank and Tnemec Company, Inc. are liable.

See generally id. Ball and Lewis did not and could not sue their employer,

T&L, given the WCA, Compl., at ¶ 20. We summarize their claims below.

     Swank was “the general contractor for the [p]roject.” Underlying

Cases, at ¶ 9. Ball’s and Lewis’s claims against Swank stem from this

role. Id. at ¶ 10. They invoke duties Swank owed them—and allegedly

breached—as a general contractor under Montana Code Annotated § 50-

71-201. Id. at ¶¶ 10, 12. Ball and Lewis argue the hazardous epoxies were

used with Swank’s “knowledge and approval.” Id. at ¶ 14. Their case

against Tnemec, an epoxy manufacturer and distributor, alleges it failed

to properly instruct and advise them. Id. at ¶¶ 13, 17.

     Ball and Lewis assert negligence theories against Swank and

Tnemec. See id. at p. 4. Ball and Lewis do not allege T&L was negligent

or acted wrongfully. See id.

        C.   United Fire’s Policy Language
     Swank did not purchase the Policy and is not listed on the

Declarations. Policy, at (1-4/127). It therefore does not qualify as an

insured under the Policy’s general definitions. See id. at (14-15/127)

(“SECTION II – WHO IS AN INSURED”). Swank alleges it qualifies as


                                                                 Page | 10
      Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 11 of 40



an “additional insured.”

               1.     Additional insured endorsements
      The Policy contains four additional insured endorsements. Two

endorsements are irrelevant, though, as Swank is not scheduled. See

Policy, at (36/127) (Endorsement CG 71 31 02 15 “include[s] as an

additional insured the person(s) or organization(s) shown in the

Schedule[,]” subject to additional requirements); id. at (101/127)

(Endorsement CG 20 11 04 13 “include[s] as an additional insured the

person(s) or organization(s) shown in the Schedule” when involving

“premises leased” to T&L that are “shown in the Schedule[,]” and

subject to additional requirements). Swank, again, is not scheduled.

Policy, at (4, 36, 101/127).

      Two endorsements do not require the party seeking additional

insured status be scheduled. But initially these endorsements provide

additional insured status “only” where T&L’s “liability” is “imputed” to

the party seeking it.

                    (a)   Endorsement CG 71 50 02 15
      First is Endorsement CG 71 50 02 15. Policy, at (37/127). It

provides, in relevant part:



                                                                 Page | 11
      Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 12 of 40



      CONTRACTORS BLANKET ADDITIONAL INSURED -
      LIMITED PRODUCTS – COMPLETED OPERATIONS
                     COVERAGE

     This endorsement modifies insurance provided under the
     following:

     COMMERCIAL GENERAL LIABILITY COVERAGE PART

     Terms and provisions of this endorsement shall supersede any
     inconsistent language in any other coverage form

     1. A. Section II – Who Is An Insured is amended to include
        as an additional insured any person or organization whom
        you are required to add as an additional insured on this
        policy under a written contract or written agreement ***
        [subject to certain requirements]

     ****

        B. The additional insured status will apply only with
        respect to your liability for “bodily injury” or “property
        damage” which may be imputed to that person(s) or
        organization(s) directly arising out of “your work” at the
        location designated and described in the written contract
        or written agreement performed for that additional insured
        and only for that liability included in the “products-
        completed operations hazard”.

     ****

Id. (emphasis added). Note this endorsement also limits additional

insured status to exposures within T&L’s “completed operations,” and

work was ongoing during the alleged exposure. Policy, at (20/127)

(defining “products-completed operations hazard”). While dispositive, the

                                                                 Page | 12
         Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 13 of 40



Court need not reach this requirement given imputed liability is not at

issue.

                   (b)   Endorsement CG 71 51 02 15
     Second is Endorsement CG 71 51 02 15. Policy, at (39/127). It

contains the identical “liability . . . which may be imputed” requirement:

           THIS ENDORSEMENT CHANGES THE POLICY.
                 PLEASE READ IT CAREFULLY.

           BROADENED LIABILITY PLUS ENDORSEMENT

     This endorsement modifies insurance provided under the
     following:

     COMMERCIAL GENERAL LIABILITY COVERAGE
     PART

     ****

     SECTION II – WHO IS AN INSURED

     ****


     5. Additional Insured - Owners, Lessees or Contractors
     - Automatic Status When Required in Construction or
     Service Agreement With You

          a. Any person or organization for whom you are performing
          operations when you and such person or organization have
          agreed in writing in a contract or agreement that such
          person or organization be added as an additional insured on
          your policy is an insured. Such person or organization is an
          additional insured only with respect to your liability for

                                                                    Page | 13
      Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 14 of 40



        “bodily injury”, “property damage” or “personal and
        advertising injury” which may be imputed to that person
        or organization directly arising out of:

             1. Your acts or omissions; or

             2. The acts or omissions of those acting on your behalf; in
             the performance of your ongoing operations for the
             additional insured.

             ****

Id. at (42/127) (italics added).

                 2.   The words “you” and “your” refer to the
                      named insured, T&L
      The endorsements have defined words. The definition of “you” and

“your” is important. It means the named insured, T&L. The Policy states:

             COMMERCIAL GENERAL LIABILITY FORM

      ****

      Throughout this policy, the words “you” and “your” refer to the
      Named Insured shown in the Declarations, and any other
      person or organization qualifying as a Named Insured under
      this policy.****

Id. at (6/127). The Declarations list T&L as the only “NAMED

INSURED”:




                                                                     Page | 14
         Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 15 of 40




Id.

                 3.   Other provisions
      Other provisions, including the Total Pollution Exclusion, are

quoted below where discussed.

  III.     STANDARD OF REVIEW

      “After the pleadings are closed—but early enough not to delay

trial—a party may move for judgment on the pleadings.” Fed. R. Civ. P.

12(c). The Ninth Circuit holds that “Rule 12(c) is ‘functionally identical’

to Rule 12(b)(6) and that ‘the same standard of review’ applies to motions

brought under either rule.” Cafasso v. Gen. Dynamics C4 Sys., 637 F.3d

1047, 1054 n.4 (9th Cir. 2011) (collecting cases). This implicates Twombly

and Iqbal’s standard. See id.

      This standard “demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citations omitted). “A pleading that offers ‘labels and conclusions’

or ‘a formulaic recitation of the elements of a cause of action will not

                                                                    Page | 15
        Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 16 of 40



do[,]’” id. and is subject to a motion to dismiss. To survive a Rule12(b)(6)

motion, plaintiffs must have “nudged their claims across the line from

conceivable to plausible[.]” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007).

     Iqbal explains a two-part test applies. “First, the tenet that a court

must accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions.” Iqbal, 556 U.S. at 678 (citing Twombly,

550 U.S. at 555). “Second, only a complaint that states a plausible claim

for relief survives a motion to dismiss.” Id. at 679 (citing Twombly, 550

U.S. at 556).

  IV.     ARGUMENT

     United Fire has no duty to defend Swank for two reasons. First,

Swank is not an additional insured under the Policy. Second, the Policy’s

Total Pollution Exclusion precludes coverage.

          A.    Swank Is Not An Additional Insured
                1.   Swank’s burden and the duty to defend
     Swank “bears the initial burden to establish that the claim falls

within the basic scope of coverage,” Fire Ins. Exch. v. Weitzel, 371 P.3d

457, 461 (Mont. 2016), including showing additional insured status, WBI

Energy Transmission, Inc. v. Colony Ins. Co., 56 F. Supp. 3d 1194, 1197

                                                                   Page | 16
         Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 17 of 40



(D. Mont. 2014).

        This analysis implicates the Policy in conjunction with Ball’s and

Lewis’s complaints. For whether a defense is owed “is determined by the

language of the insurance policy.” Lloyd A. Twite Family P’ship v. Unitrin

Multi Line Ins., 192 P.3d 1156, 1158 (Mont. 2008). And “an insurer has a

duty to defend ‘when a complaint against an insured alleges facts which,

if proved, would result in coverage.’” Weitzel, 371 P.3d at 461 (citation

omitted). “[I]f the asserted claim is not covered by the policy, then the

insurer has no duty to defend the insured.” Travelers Cas. & Sur. Co. v.

Ribi Immunochem Research, 108 P.3d 469, 478 (Mont. 2005).

                  2.   Swank does not qualify for additional
                       insured status because the underlying
                       cases do not impute T&L’s liability to
                       Swank
        Swank cannot show additional insured status when comparing

Ball’s and Lewis’s lawsuits to the Policy’s endorsements. Both

endorsements have the same operative language providing additional

insured status “only with respect to [T&L’s] liability” for damages

“which may be imputed to” the party seeking that status.3 But Ball and




3   Endorsement CG 71 31 02 15 has the identical requirement, though the Court need
                                                                         Page | 17
      Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 18 of 40



Lewis do not try to impute T&L’s liability to Swank. And Montana law

would forbid them from doing so. T&L “is not subject to any liability

whatever” for their negligence actions. Mont. Code Ann. § 39-71-411.

      Start with the policy language. When substituting the word “your”

with the named insured, T&L, as the Policy requires (see Br. § II.C.2.),

the endorsements read:

    • Endorsement CG 71 50 02 15 states “additional insured status will
      apply only with respect to [T&L’s] liability for ‘bodily injury’ or
      ‘property damage’ which may be imputed to that person(s) or
      organization(s) directly arising out of ‘your work’ at the location
      designated and described in the written contract or written
      agreement performed for that additional insured and only for that
      liability included in the “products-completed operations hazard’.”

    • Endorsement CG 71 51 02 15 provides the status of “additional
      insured only with respect to [T&L’s] liability for ‘bodily injury’,
      ‘property damage’ or ‘personal and advertising injury’ which may
      be imputed to that person or organization directly arising out of:
      1. Your acts or omissions; or 2. The acts or omissions of those
      acting on your behalf; in the performance of your ongoing
      operations for the additional insured.”

See Br. §§ II.C.1.-3.

      So both endorsements provide additional insured status “only with

respect to [T&L’s] liability” for damages “which may be imputed” to




not consider it because Swank is not a scheduled additional insured in the first
instance, as shown above.
                                                                      Page | 18
      Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 19 of 40



Swank. Swank cannot show the underlying lawsuits, if proven, fall

within this additional insured coverage grant for two reasons: (1) Ball

and Lewis do not allege T&L’s “liability” is “imputed” to Swank; and (2)

T&L is immune from “any liability whatever” for the negligence actions.

Mont. Code Ann. § 39-71-411.

      The word “liability” in the Policy and § 39-71-411 means the same

thing—legal liability. F.H. Stoltze Land & Lumber Co. v. Am. States Ins.

Co., found additional insured status under similar policy language

lacking because the named insured could “[]not be held liable under th[at]

claim—[the named insured] ha[d] been dismissed from the underlying

action due to immunity.” 352 P.3d 612, 615 (Mont. 2015); see Graham

Constr., Inc. v. Markel Am. Ins., Co., 180 F. Supp. 3d 626, 638 (D. Neb.

2016) (following cases such as “F.H. Stoltze . . . [to hold] that the term

‘held liable’ refers solely to a legal obligation.” (emphasis in original)).

      The Policy’s use of the phrase “which may be imputed to” the party

claiming additional insured status further harmonizes this conclusion.

Common definitions for “impute” or “imputed” when used as a verb

include “to lay the responsibility or blame for something” and “to credit

or ascribe something to a person or a cause[.]” Merriam-Webster’s Online


                                                                     Page | 19
      Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 20 of 40



Dictionary,        https://www.merriam-webster.com/dictionary/imputed

(accessed Dec. 11, 2019).

     In tune with that common understanding, Montana law has long

held the word “imputed” refers to extending liability from one party to

another by vicarious liability. E.g., Sherris v. N. Pac. Ry., 175 P. 269, 270

(Mont. 1918) (explaining “[t]he doctrine of imputed negligence ha[d] been

the law of this state for over twenty-two years” and observing it where

“the negligence of the driver is imputable to the plaintiff”); Auto. Club

Ins. Co. v. Toyota Motor Sales, 531 P.2d 1337, 1340 (Mont. 1975)

(equating “imputed negligence” with “responsibility under the doctrine of

respondeat superior”); Asurion Servs., LLC v. Mont. Ins. Guar. Ass’n, 396

P.3d 140, 145 (Mont. 2017) (in the context of equitable indemnity,

explaining it applies, inter alia, where one person “is vicariously or

otherwise imputed liable to a third-party for injury and damages”). As

has Montana’s legislature. E.g., Mont. Code Ann. § 61-5-108 (imposing

“imputed liability” to a “person who has signed the application of the

minor” for certain liability “when driving a motor vehicle upon a

highway”).

     That “imputed liability” imparts an understanding of “vicarious


                                                                    Page | 20
       Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 21 of 40



liability” began with early English common law later adopted in the

United States. See In re Austin, 36 B.R. 306, 311 (Bankr. M.D. Tenn.

1984) (explaining “[t]he concept of ‘vicarious liability’ or ‘imputed

liability’ developed at early common law” and describing its history

starting before “the 16th Century” and onwards). Courts in the United

States continue to suppose “[v]icarious liability is a term” that “is also

referred to as imputed negligence or imputed liability.” St. Paul Fire &

Marine Ins. Co. v. Tyler, 974 P.2d 611, 616 (Kan. App. 1999) (citations

omitted); see also, e.g., Stat-Tech Liquidating Tr. v. Fenster, 981 F. Supp.

1325, 1336 (D. Colo. 1997) (addressing “a vicarious liability claim

premised on imputed liability under the law of agency and respondeat

superior”)4.

      With this understanding of the Policy, it provides additional

insured status here “only with respect to [T&L’s] liability” for damages

“which may be imputed” to Swank. But the WCA’s exclusivity statute

dictates T&L “is not subject to any liability whatever” for Ball’s and

Lewis’s negligence-based claims. Mont. Code Ann. § 39-71-411. Ball and




4Respondeat superior is one, but not the only, form of vicarious or imputed liability.
Stat-Tech Liquidating, supra.
                                                                            Page | 21
      Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 22 of 40



Lewis unsurprisingly do not allege otherwise. They didn’t name T&L or

make allegations imputing T&L’s liability to Swank.

     The Court can review Ball’s and Lewis’s complaints in vain for any

allegations imputing T&L’s liability to Swank. That ends Swank’s case

because the allegations against it do not fall within the Policy’s scope.

     Weitzel holds no defense is owed where the party seeking it “cannot

show the complaint alleges facts that, if proven, would result in

coverage[.]” Weitzel, 371 P.3d at 462; see id. at 463 (there is no duty to

defend where “[t]he complaint does not expressly plead a claim” required

for a coverage grant). Holding otherwise would require speculating about

unpled allegations neither Ball nor Lewis assert. But the Montana

Supreme Court has “never held that an insurer’s duty to defend may be

triggered by speculating about extrinsic facts and unpled claims

regarding potential liability.” Id. at 463.

     To be sure, it would be legally impossible for Ball and Lewis to

impute T&L’s liability to Swank. Swank acknowledges Ball and Lewis

were T&L’s employees. Compl., at ¶ 11. The WCA’s exclusivity statute

provides, in relevant part, that T&L has no “liability” for Ball’s and

Lewis’s negligence claims:


                                                                  Page | 22
      Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 23 of 40



     ****[A]n employer is not subject to any liability whatever
     for the death of or personal injury to an employee covered by
     the Workers’ Compensation Act or for any claims for
     contribution or indemnity asserted by a third person from
     whom damages are sought on account of the injuries or death.
     The Workers’ Compensation Act binds the employee and ***
     all persons having any right or claim to compensation for the
     employee’s injury[.]****

Mont. Code Ann. § 39-71-411.

     Thus, not only do Ball and Lewis not plead any claims imputing

T&L’s “liability” to Swank as the endorsements require for additional

insured status, § 39-71-411 establishes T&L is “not subject to any

liability whatever” for their complaints. Comparing the underlying

lawsuits against Swank to the Policy undeniably shows United Fire owes

Swank no duty to defend as an additional insured. Montana’s

jurisprudence involving additional insured claims supports this result.

     Begin with Plum Creek Mktg. v. Am. Econ. Ins. Co., 214 P.3d 1238

(Mont. 2009). Garage Doors contracted for work at Plum Creek’s facilities

and was required to indemnify Plum Creek and obtain insurance naming

it as an additional insured. Id. at 1240-41. Moser was injured at the

facilities and sued Plum Creek for “negligence and failure to provide a

safe work place[.]” Id. at 1241. Plum Creek demanded Safeco/American

defend it as an additional insured. A policy endorsement stated: “The

                                                                 Page | 23
        Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 24 of 40



person or organization added as an insured by this endorsement is an

insured only to the extent you are held liable[.]” Id. Safeco responded no

defense was owed because that endorsement and WCA exclusivity. Id. at

1242.

        The Montana Supreme Court found the “scenario . . . [wa]s

straightforward and d[id] not call for an elaborate analysis.” Id. at 1248.

The court held “[t]he terms of the [p]olicy and [e]ndorsement taken

together are clear and unambiguous, and do not provide coverage to Plum

Creek[.]” Id. The policy only provided Plum Creek additional insured

status to the extent Garage Doors, the named insured, could be “held

liable.” Id. at 1241. With “[t]he [e]ndorsement, Garage Doors could not be

held liable in th[at] case because . . . Moser’s complaint alleged negligence

against Plum Creek, not Garage Doors.” Id. at 1247 (emphasis in

original).

        Here, too, additional insured status exists for Swank only when

T&L’s “liability” is “imputed” to Swank. But Ball and Lewis make no

allegations about T&L’s liability and never sued it.

        That’s particularly true given the WCA forbids any such

allegations, as in F.H. Stoltze. There, Schlegel contracted “to log Stoltze’s


                                                                    Page | 24
      Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 25 of 40



property.” F.H. Stoltze, 352 P.3d at 613. That contract required Schlegel

obtain insurance, including additional insured coverage, and waive

immunity concerning indemnity obligations. Id. Schlegel’s employee was

injured during logging operations. Though Schlegel covered the employee

for “workers’ compensation benefits,” the employee “filed a personal

injury lawsuit against both Schlegel and Stoltze.” Id. But Schlegel was

then dismissed based on WCA immunity. Id. The insurer, ASI, withdrew

Stoltze’s defense because the policy “covered Stoltze only to the extent

that Schlegel was liable,” and Schlegel was dismissed. Id.

     The Montana Supreme Court held ASI properly denied Stoltze

additional insured status. Applying the same language in Plum Creek,

the court explained: “If no liability can be imposed by law on Schlegel,

then no coverage is provided to Stoltze.” Id. at 615. Observing WCA

immunity precluded liability on Schlegel, the court further rejected

Stoltze’s argument that delegation and vicarious liability created

coverage:

     Schlegel cannot be held liable under this claim—Schlegel has
     been dismissed from the underlying action due to immunity.
     Stoltze’s liability for Schlegel’s actions is not the same as
     Schlegel's liability, which is what the Policy requires for
     coverage to extend to Stoltze in this case. Stoltze’s liability for
     its own acts or omissions also is not within the scope of

                                                                    Page | 25
      Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 26 of 40



      Schlegel's policy with ASI.

Id.

      Likewise, here. Swank’s liability for its own acts or omissions is not

within the scope of the Policy’s additional insured endorsements.

Additional insured status is conveyed only when the party seeking it is

facing a claim imputing T&L “liability” to it. But T&L cannot be liable

for either underlying case. Neither Ball nor Lewis sued T&L or made any

allegations concerning T&L’s liability. Rather, T&L is not subject “to any

liability whatever” due to immunity. Mont. Code Ann. § 39-71-411.

      Another court interpreted United Fire’s policy language similarly.

In United Fire & Cas. Co. v. Gethmann Constr. Co., a general contractor

claimed additional insured status under United Fire’s policy issued to a

subcontractor for a worker’s injury claim. 872 N.W.2d 409 (Iowa Ct. App.

2015) (unpublished). The court held the general contractor was not

entitled to a defense after the named insured subcontractor was released,

holding: “[A]fter the release, [the named insured subcontractor] does not

have any liability that could be imputed to [the general contractor].” Id.

at *15.

      Applying the same operative endorsement language here, United


                                                                   Page | 26
      Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 27 of 40



Fire never had a duty to defend Swank, and it never can have a duty to

defend Swank. Ball and Lewis do not allege T&L has any liability that

can be imputed to Swank. T&L cannot, by operation of law, have any

“liability” that could be imputed to Swank due to immunity. Gethmann

Constr. compliments the Montana Supreme Court’s decisions in Plum

Creek and F.H. Stoltze.

     Simply put, the relevant endorsements provide Swank additional

insured status “only with respect to [T&L’s] liability” for damages

“which may be imputed” to Swank. United Fire is entitled to judgment

on the pleadings. The underlying complaints (1) do not allege anywhere

T&L has any “liability” that could be “imputed” to Swank, (2) the WCA’s

immunity statute, § 39-71-411, establishes T&L is “not subject to any

liability whatever,” so the underlying plaintiffs are legally precluded

from asserting allegations triggering an additional insured grant.

              3.   Swank’s supportive case, and others like
                   it, did not address the imputed liability
                   scenario here
     The Policy’s language when compared to the underlying complaints

show this case’s outcome is like Plum Creek and F.H. Stoltze. It is unlike

decisions from this District and one from the Montana Supreme Court


                                                                 Page | 27
      Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 28 of 40



involving much broader additional insured coverage grants.

     For instance, Swank’s complaint cites Liberty Mutual Insurance

Company v. Continental Resources, Inc., 2011 U.S. Dist. Lexis 80152, CV

10-35-BLG-RFC-CSO (D. Mont. Apr. 25, 2011). But that case involved a

much broader “Blanket Additional Insured Endorsement.” Compare id.

at *4-5 with Br. § II.C.1.(a)-(b). That endorsement did not contain any

requirement as to “liability”, id., which is why this Court distinguished

Plum Creek, id. at *20. This Court held that “nothing in th[at] [p]olicy

require[d] that [the named insured] be liable before coverage [wa]s

available to [the additional insured].” Id.

     But the Policy here provides additional insured status “only with

respect to [T&L’s] liability” for damages “which may be imputed” to the

party claiming it. For the same reason, Continental Resources’ main

supportive case does not apply. United Nat’l Ins. Co. v. St. Paul Fire &

Marine Ins. Co., 214 P.3d 1260 (Mont. 2009), addressed broad additional

insured language that did not contain a named insured liability

requirement (see id. at 1268). The same can be said for WBI Energy

Transmission, which similarly contained broad language, 56 F. Supp. 3d

at 1198, that is unlike Plum Creek, F.H. Stoltze, and this case.


                                                                   Page | 28
      Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 29 of 40



              4.   Swank’s legal conclusions regarding the
                   Subcontract and Certificate do not
                   manufacture additional insured status
     Nor do the Subcontract or Certificate of Insurance manufacture

additional insured status. Twombly and Iqbal require “eliminating . . .

unsupported legal conclusions. . . .’” Telesaurus VPC, LLC v. Power, 623

F.3d 998, 1003 (9th Cir. 2010). Swank’s legal conclusions regarding these

documents (Compl., at ¶¶ 9, 13) are accordingly eliminated.

     Start with the Subcontract. In F.H. Stoltze., a party demanding

additional insured status argued “the contract between” it and the named

insured required it. 352 P.3d at 615. The Montana Supreme Court held

“[a]n insurer’s duty to defend or indemnify, however, depends on the four

corners of the invoked insurance policy—not on an agreement between

an insured and a third party.” Id.

     Under F.H. Stoltze, it is United Fire’s policy language that

determines whether Swank qualifies as an additional insured—not the

Subcontract between Swank and T&L.

     The same for the Certificate. The Certificate “does not constitute a

contract” and “does not confer rights to the certificate holder” but,

instead, was “issued as a matter of information only and confers no rights


                                                                 Page | 29
      Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 30 of 40



upon the certificate holder.” It “does not affirmatively or negatively

amend, extend or alter” coverage.

     It follows the Certificate “does not constitute a contract to procure

insurance or impose a duty upon the certificate issuer to procure the

same.” Seal v. Hart, 50 P.3d 522, 529 (Mont. 2002) (citing R.H. Grover,

Inc. v. Flynn Ins. Co., 777 P.2d 338, 341 (Mont. 1989)). Seal considered a

similar certificate that was “issued as a matter of information only and

confer[ed] no rights upon the certificate holder[.]” Id. Nor did it “amend,

extend or alter the coverage afforded by the policies” listed, id., just like

here. Seal followed the general rule that “a certificate of insurance is

merely evidence of the existence of an insurance policy. Id. (citing 13A

Appleman, Insurance Law and Practice § 7530 (1976 and Supp. 1997)).

     As in Seal, the Certificate’s plain language shows it does not bind

any coverage but is merely evidence a policy exists. The Certificate says

nothing about Swank being an additional insured or under what

circumstances it could so qualify. “This principle [i]s reaffirmed by the

certificate itself.” Id.; accord Farmers Ins. Exch. v. Green, Cause No.: 17-

1456, at 13 (Mont. Dist. Ct. Jan. 29, 2019) (concluding, under Seal, that

a certificate of insurance did not “create coverage where none existed”


                                                                    Page | 30
      Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 31 of 40



(attached as Ex. C); T.H.E. Ins. Co. v. City of Alton, 227 F.3d 802, 806

(7th Cir. 2000) (similar); SLA Prop. Mgmt. v. Angelina Cas. Co., 856 F.2d

69, 73 (8th Cir. 1988) (similar).

     Simply put, neither the Subcontract nor the Certificate create

additional insured status. Policy language controls, and Swank is not an

additional insured.

               5.   Swank’s answers and defenses are also
                    irrelevant
     Swank attached its answers, Doc. 1-2, but they do not manufacture

coverage. It is the allegations against Swank—which are taken “as

true”—that matter. Weitzel, 371 P.3d at 462; see also, e.g., State Farm

Fire & Cas. Co. v. Schwan, 308 P.3d 48, 51 (Mont. 2013) (“the duty to

defend is triggered when ‘a complaint against an insured alleges facts,

which if proven, would result in coverage.’”). As Judge Christensen

recognized in another duty to defend case, the “Court does not have the

authority to determine whether [parties seeking a defense] have a valid

defense in the underlying litigation, and it is irrelevant to this

proceeding.” Mid-Century Ins. Co. v. Windfall, Inc., No. CV 15-146-M-

DLC, 2016 U.S. Dist. LEXIS 67482, at *9 (D. Mont. May 23, 2016).




                                                                 Page | 31
      Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 32 of 40



           B.   The Policy’s Total      Pollution     Exclusion
                Precludes Coverage
     The Court need not reach exclusions since Swank does not qualify

for coverage. Weitzel, 371 P.3d at 461. But the Total Pollution Exclusion

applies.

     Ball and Lewis allegedly were “exposed to chemicals contained in

modified polyamine epoxies[.] Underlying Cases, at ¶ 5. This happened

as they “applied the [e]poxies to large tanks[.] Id. at ¶ 14. United Fire

shows below that (1) “chemicals contained in modified polyamine

epoxies” are “pollutants” within the exclusion, and (2) the exclusion

precludes coverage.

     Montana previously enforced other pollution exclusions. E.g., Mont.

Petroleum Tank Release Comp. Bd. v. Crumleys, Inc., 174 P.3d 948, 959

(Mont. 2008) (“[W]e hold that the terms of the pollution-exclusion clause

are not ambiguous.”); Sokoloski v. Am. W. Ins. Co., 980 P.2d 1043, 1046

(Mont. 1999). Note the Total Pollution Exclusion below does not contain

a “sudden and accidental” provision, though Montana law would enforce

it if it did. Ribi Immunochem, supra; Sokoloski, supra.

     Endorsement CG 21 65 12 04 provides a “TOTAL POLLUTION

EXCLUSION”, subject to exceptions not relevant here, and modifies the

                                                                 Page | 32
      Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 33 of 40



Policy:

      This insurance does not apply to:

      f. Pollution

      (1) “Bodily injury” or “property damage” which would not
      have occurred in whole or part but for the actual, alleged or
      threatened discharge, dispersal, seepage, migration, release
      or escape of “pollutants” at any time.

Policy, at (25/127). Pollutants” are:

      15. “Pollutants” mean any solid, liquid, gaseous or thermal
      irritant or contaminant, including smoke, vapor, soot, fumes,
      acids, alkalis, chemicals and waste. Waste includes
      materials to be recycled, reconditioned or reclaimed.

Policy, at (20/127).

      The same exclusion and definition precluded coverage for an epoxy-

related loss in Firemen’s Ins. Co. v. Kline & Son Cement Repair, Inc., 474

F. Supp. 2d 779 (E.D. Va. 2007). The underlying claimant “alleg[ed] that

she developed respiratory problems . . . as a result of inhaling fumes from

the epoxy applied by Kline,” and, specifically, “fumes from the

epoxy/eurathane[.]” Id. at 782. Previously, “Kline contracted to apply and

did apply an epoxy and eurathane protective sealant to the concrete floor

at [R.J. Smith’s] warehouse[.]” Id. Kline and R.J. Smith demanded

insurance coverage, and the issue was:


                                                                  Page | 33
      Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 34 of 40



     Central to the resolution of this case is the Total Pollution
     Exclusion clause (“Pollution Exclusion”) contained in the
     Policy which provides, in pertinent part:

     TOTAL POLLUTION EXCLUSION…

     This insurance does not apply to:

     ...

     f. Pollution

        (1) “Bodily injury” or “property damage” which would not
        have occurred in whole or part but for the actual, alleged or
        threatened discharge, dispersal, seepage, migration,
        release or escape of “pollutants” at any time.

     In pertinent part, the Policy defines “pollutants” as “any solid,
     liquid, gaseous or thermal irritant or contaminant, including
     smoke, vapor, soot, fumes, acids, alkalis, chemicals and
     waste.”

Id. at 783 (internal citations omitted).

     Coverage was excluded. The court first held “the term ‘pollutant’

unambiguously include[d] the fumes released from the epoxy/eurathane

sealant Kline applied to the warehouse floor.” Id. at 791. “[T]he noxious

fumes emanating from the epoxy             sealant were     ‘irritant[s] or

contaminant[s]’ as that term is used in the Policy, and as those words are

ordinarily understood.” Id.

     The court then focused on the policy phrase “discharge, dispersal,


                                                                  Page | 34
      Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 35 of 40



seepage, migration, release or escape[.]” Id. The court gave these terms

their plain and ordinary meaning:

     To “discharge” is to, inter alia, “pour forth; emit,” or “to
     release, send away, or allow to go (often fol. by from),"
     Webster’s New Universal Unabridged Dictionary 561 (2003),
     or to “allow (a liquid, gas, or other substance) to flow out from
     where it has been confined,” The New Oxford American
     Dictionary 482 (2d ed. Oxford Univ. Press 2005). “Dispersal”
     is “to cause (particles) to separate uniformly throughout a
     sold, liquid, or gas,” Webster’s, supra, at 568, or “the action or
     process of distributing things . . . over a wide area,” Oxford,
     supra, at 488. “Seepage” is “the process of seeping,” that is
     “the slow escape of a liquid or gas through porous material or
     small holes.” Oxford, supra, at 1534. “Migration” is to “move
     from one specific part of something to another.” Id. at 1074.
     To “release” is “to free from confinement, bondage, obligation,
     pain, etc.; to let go.” Webster’s, supra, at 1627. And “escape”
     has been defined as, among other things, "leakage, as of water
     or gas.” Id. at 660; see also Oxford, supra, at 574 (defining
     “escape” as “(of a gas, liquid, or heat) leak from a container”).

Id. at 798. No duty to defend or indemnify existed, the court concluded,

because “[a] pollutant, the epoxy floor sealant, was applied to the surface

of the warehouse floor, and it dispersed into the air above and around the

warehouse floor, to reach the claimant’s office where she was injured. Id.

              1.   “Chemicals contained in the modified
                   polyamine epoxies” are “pollutants”
     The alleged “chemicals contained in the modified polyamine

epoxies” surely are “irritant[s] or contaminant[s], including . . .


                                                                   Page | 35
      Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 36 of 40



chemicals” as the Policy defines “pollutants.”

     The Court need not look further than the Policy’s “pollutants”

definition. In Sokoloski, the Montana Supreme Court addressed whether

“a discharge of smoke and soot” from “scented candles” was a “pollutant”

in a homeowners policy’s exclusion. 980 P.2d at 1044. “‘Pollutants’ [wa]s

defined under the policy as ‘any solid, liquid, gaseous or thermal irritant

or contaminant, including smoke, vapor, soot, fumes, acids, alkalis,

chemicals and waste.’” Id. at 1044 (emphasis in original). The definition

controlled:

     “Pollutants” was defined within the insurance policy, and
     smoke and soot damages were expressly included within the
     policy definition of “pollutants.” We therefore need not look
     outside the insurance policy for a definition of “pollutants.”

Id. at 1045.

     Here, “chemicals” are expressly included within the Policy’s

definition of “pollutants.” The Court need not look outside the Policy to

determine the “chemicals contained in the modified polyamine epoxies”

allegedly injuring Ball and Lewis are “pollutants.”

               2.   The remainder of             the   exclusion
                    precludes coverage
     Having established the “chemicals contained in the modified


                                                                  Page | 36
      Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 37 of 40



polyamine epoxies” are “pollutants,” the exclusion precludes Ball’s and

Lewis’s “bodily injury” claims “which would not have occurred in whole

or part but for the actual, alleged or threatened discharge, dispersal,

seepage, migration, release or escape” of these “pollutants.”

     Initially, Swank cannot argue the exclusion is limited to a

“traditional” pollution scenario. The Montana Supreme Court rejected

that position with a homeowners policy and damages inside a home.

Sokoloski, 980 P.2d at 1044. The argument fails where the “damages [a]re

expressly included within the policy definition of ‘pollutants.’” Id. at 1045.

So did Kline & Son with the same policy language in an epoxy case, where

there was no “limiting language suggesting the pollution exclusion is not

equally applicable to both ‘traditional’ and indoor pollution scenarios.”

474 F. Supp. 2d at 796. It would be “impermissible . . . to construe the

clause as creating an ambiguity where none exists[.]” Id. at 797.

     Montana law also forbids policy rewriting. Crumleys, 174 P.3d at

957 (‘. . . .“if the language is clear and explicit [courts] may not rewrite

an insurance contract, but must enforce it as written . . . expectations

which are contrary to a clear exclusion from coverage are not objectively

reasonable’”).


                                                                    Page | 37
      Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 38 of 40



     Applying plain meaning construction, Ball’s and Lewis’s alleged

“bodily injury” “would not have occurred in whole or part but for the

actual, alleged or threatened discharge, dispersal, seepage, migration,

release or escape” of the chemicals in the epoxies (“pollutants”). The

epoxy chemical exposure is the entire basis for their lawsuits to satisfy

the “in whole or part” requirement. The same goes with the “but for”

requirement—without the alleged chemical exposure, they would not

claim injuries or have sued.

     Kline & Son gave the remaining terms (“discharge, dispersal,

seepage,   migration,   release   or escape”)   their   “usual,   common,

and ordinary meaning” (as quoted above). 474 F. Supp. 2d at 798.

Montana follows the same construction. Associated Dermatology & Skin

Cancer Clinic of Helena v. Mt. W. Farm Bureau Mut. Ins. Co., 389 P.3d

1027, 1029 (Mont. 2017) (“we look first to the policy’s plain language” and

“give the terms and words used in an insurance contract their usual

meaning and construe them using common sense”). These terms have a

common element:

     “Common to all of these terms is, obviously, the element of
     movement. The listing of similar terms such as 'discharge'
     and ‘dispersal,’ preceded by the phrase ‘actual, alleged, or
     threatened,’ indicates an intent to comprehend all such

                                                                  Page | 38
        Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 39 of 40



     types and degrees of movement.” Madison [v. Constr. Co. v.
     Harleysville Mut. Ins. Co., 735 A.2d 100, 108 (Pa. 1999)].

Kline & Son, 474 F. Supp. 2d at 798.

     That “element of movement” is present here. As Ball and Lewis

“applied the [e]poxies to large tanks,” Underlying Cases, at ¶ 14, they

were “exposed to chemicals contained in modified polyamine epoxies,” id.

at ¶ 5. In other words, as Ball and Lewis applied the epoxies to the tank,

chemicals moved from the epoxies onto their bodies. That triggers the

plain and unambiguous exclusionary language.

     The Total Pollution Exclusion unambiguously precludes coverage.

   V.     CONCLUSION

     For the reasons above, United Fire’s Motion for Judgment on the

Pleadings should be granted. It has no duty to defend, and since it has

“no duty to defend, it follows that there can be no duty to indemnify.”

Skinner v. Allstate Ins. Co., 127 P.3d 359, 364 (Mont. 2005) (quoting

Constitution Assocs. v. N.H. Ins. Co., 930 P.2d 556, 563 (Colo. 1996)).

     DATED this 11th        day of December, 2019.


                                        /s/ Nicholas J. Pagnotta
                               Nicholas J. Pagnotta, Esq.
                               Alexander T. Tsomaya, Esq.
                               Attorneys for United Fire and Casualty


                                                                   Page | 39
      Case 9:19-cv-00179-DWM Document 9 Filed 12/11/19 Page 40 of 40



                   CERTIFICATE OF COMPLIANCE
      I certify that the foregoing support (or response) brief complies with the
6,500 word limit of L.R. 7.1(d)(2)(A), in that it consists of 6,486 words as
calculated by Microsoft Word 2010, excluding the parts of the brief exempted
by the rule; and with L.R. 1.5(a), in that it is double spaced except for quoted
material and footnotes, and typewritten in 14-pt font size.

                                        /s/ Nicholas J. Pagnotta
                               Nicholas J. Pagnotta
                               Alexander T. Tsomaya
                               Attorneys for United Fire and Casualty



                CERTIFICATE OF CM/ECF SERVICE
      I, the undersigned, hereby certify that on the 11th day of December,
2019, the foregoing document was filed in the CM/ECF filing system to be
transmitted/served electronically upon all interested parties registered under
the Court’s CM/ECF system.

                                        /s/ Nicholas J. Pagnotta
                               Nicholas J. Pagnotta
                               Alexander T. Tsomaya
                               Attorneys for United Fire and Casualty




                                                                      Page | 40
